In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County, entered April 1, 1975, which granted defendant’s motion for an order of preclusion, or, in the alternative, for a further bill of particulars, to the extent of directing the service of a further bill of particulars as to Items Nos. 7 and 16. Order reversed, with $50 costs and disbursements, and motion denied. Plaintiff sufficiently answered Item No. 7, which requested a statement of the injuries, by describing the nature and extent of the injuries and incorporating all medical records in the bill of particulars. Although a plaintiff is required to specify the statutes, ordinances and laws claimed to have been violated, plaintiff made no such claim in her complaint. She was therefore not required to respond to Item No. 16. If such violations are disclosed after pretrial discovery, plaintiff has agreed that she will voluntarily furnish such additional information. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.